—In an action to re*535cover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Price, J.), dated September 9, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff brought this action to recover damages for injuries he allegedly sustained while playing basketball at the defendant’s facility. After the defendant made out a prima facie case for summary judgment, the plaintiff failed to adduce any evidence that the alleged defect in the basketball court was a proximate cause of his injuries, despite his generalized assertion that the area of the court near where he fell was worn or uneven (see, Rubin v Hicksville Union Free School Dist., 247 AD2d 601; McBee v Town of Islip, 243 AD2d 612, 613). In any event, it is clear that the worn and uneven condition was open and obvious (see, Brown v City of New York, 251 AD2d 361).
The plaintiff’s remaining contentions are without merit. S. Miller, J. P., Goldstein, H. Miller and Smith, JJ., concur.